'   '
.-.,'



                                               No. _ _ _ _ __

                                       IN THE STATE OF TEXAS COURT
                                          OF CRIMINAL APPEALS ON
                                      ORIGINAL ACTION JURISDICTION


                  APPLICANT'S PRO SE MOTION SEEKING COURT LEAVE TO
                        FILE ORIGINAL ACTION APPLICATION FOR
                                WRIT OF HABEAS CORPUS    This document contains som€
                                                         pages that are of poor quality
        To the HONORABLE CLERK of said COURT:            at the time of imaging.


                   Comes now IRSHAD ISMAIL BAIG, pro se Applicant in cause sub judice and

        submits his pro-se MOTION SEEKING COURT LEAVE TO FILE ORIGINAL ACTION

        APPLICATION FOR WRIT OF HABEAS CORPUS.                                              RECEIVED IN
                                                                                       COURT OF CRI~RINAL APPEALS
                                                          I.
                                                                                              SEP 14 2015
                                         JURISDICTIONAL STATEMENT
                                                                                           Abet Acosta, Clerk
                (1) Applicant IRSHAD ISMAIL BAIG is being restrained ofhis constitutional protected

                   liberty and property interest by virtue of Fort Bend County Cause Number 15-CCR-

                   180026 under color of STATE OF TEXAS statutory law contrary to and inconsistent

                   with the official Constitution(s) of Texas and United States of America. Texas Code

                   of Criminal Procedure (2012) Articles 11.01, 11.04, 11.05, 11.09.


                                                          II.


                                              STATEMENT OF CASE


                (2) Applicant was initially charged by Information under Article 22.01 (a) (1) Texas

                   Code of Criminal Procedure (See Attachment A- Fort Bend County Register of

                   Actions) on or about Aprill3, 2015.

                                                      Page 1 of 3
         ··.,
                ..
'·   '     -·


                     (3) On or about May 13, 2015 Applicant filed his pro-se Application For Writ of Habeas

                        Corpus, Article 11.09 Tex. Code Crim. Proc. (2012). See Attachment A.

                     (4) In the United States Supreme Court Case ofLaChance V. Erickson 522 U.S. 262,

                        266; 118 S. ct. 753 (1998) and progeny it was plainly established "IF A LIBERTY

                        INTEREST IS CREATED BY STATUTE, DUE PROCESS REQUIRES NOTICE

                        AND MEANINGFUL OPPORTUNITY TO BE HEARD." Furthermore, in TARTER

                        V. HURY 646 F.2d 1010 (5 1h Cir. 1981) and progeny this Circuit plainly established

                        "Pro se litigant entitled to have pro-se motions considered by court although he had

                        appointed counsel".

                     (5) Applicant IRSHAD ISMAIL BAIG, while proceeding pro-se during prosecution of

                       ·Cause Number 15-CCR-180026, made numerous documented attempts to have the

                        Fort Bend County Court #3 entertain his pro-se Art. 11.09 Habeas Corpus

                        Application, however, said trial court has to date ignored every single pleading

                        Applicant had properly filed. During over 100 days of documented prosecution of

                        said Cause (supra) the trial court has set and reset said Cause for jury trial. Clearly,

                        taking the case to jury trial would blatantly moot and thus deny Applicant's State of

                        Texas and United States Constitutional Right/Entitlement to have his Art. 11.09

                        Application entertained, addressed by the trial court.

                     (6) On or about September 10,2015 Applicant filed his pro-se motion to "WITHDRAW

                        SUBJECT MATTER JURISDICTION IN ORDER TO PROCEED ORIGINAL

                        ACTION JURISDICTION OF TEXAS COURT OF CRIMINAL APPEALS." See

                        Attachment B [3 Motions].



                                                            Page 2 of 3
PREMISES CONSIDERED:

   (7) Applicant prays the Court to GRANT LEAVE TO FILE ORIGINAL ACTION

      ARTICLE 11.09 Application For Writ OF HABEAS CORPUS attached hereto and

      thereafter GRANT/ISSUE THE WRIT sua sponte; in all things. So Moved and

      Prayed.
                                                                        ;'"_vy(.,..
                                                                        \   '\ '
                                                                                   i




                                                                         IRSHAD ISMAIL BAIG
                                                         11706 Nobility Drive, Stafford, TX 77477


Sworn to and Subscribed

before me     hI       J.J   .M · /J1Etfl'ZA
this/J..~y ofSeptember 2015



N!:::~
Fort Bend County, Texas


               AMIN M MEERZA
            My Commission Expires   ·   J
                June1.2016              ~




                                               Page 3 of 3
    (
        \

  .
. 9/11.'2015"
                ~
                                                            tyler paw .co.fort-bend.tx.us/CaseDetail.aspx?CaseiD= 1464206



                                                                    REGISTER OF ACTIONS
                                                                     CASE No. 15-CCR-180026

  State of Texas vs lrshad Ismail Baig                                                §                                Case Type:    Adult Misdemeanor- Filed by
                                                                                      §                                              Information
                                                                                      §                                Date Filed:   04/13/2015
                                                                                      §                                 Location:    County Court at Law 3
                                                                                      §

                                                                        RELATED CASE INFORMATION


  Related Cases
   14-CCR-177950 (Other)

                                                                            pARTY INFOR:\IATION


                                                                                                                                         Attorneys
  Defendant            Baig,lrshad Ismail                                              Male Asian
                        Stafford, TX 77477                                             5' 8", 190 lbs


  State                State of Texas
                        Richmond, TX 77469


  Witness              Baig, Kausar Jehan                                              Female Asian
                        Meadows Place, TX 77477


  Witness              Davis, Kelly
                        Meadows Place, TX 77477


  Witness              Muratee, Shobana                                                Female Asian
                        SUGAR LAND, TX 77478

                                                                           CHARGE INFORMATION


   Charges: Baig,lrshad Ismail                                                                          Statute                 Level                 Date
   1. ASSAULT CAUSES BODILY INJURY FAMILY VIOLENCE                                                      22.01 (a)(1)            Class A Misdemeanor   11/09/2014

                                                                       Evr.:ws &   ORDERS OF THE CouRT


                    OTHER EVENTS AND HEARINGS
   04/13/2015       Complaint
   04/13/2015       Information
   04/13/2015       Docket Sheet
   04/13/2015       Case Filed (open event)- Criminal
   04/13/2015       AJ;!plication/Reguest for Summons
                      by State
   04/13/2015       Warrant Information Sheet
   04/20/2015       Summons - Mail
                      lrshad Ismail Baig
   04/20/2015       Summons
                        Baig, lrshad Ismail                                  Unserved
   05/01/2015       Motion !No Feel
                      Defendant Pro Se Motion for Self Representation at Jury Trial and All Related Court Process in Above Styled, Numbered Cause of Action
   05/01/2015       Affidavit
                      of Nolle Prosequi
   05/13/2015       Writ of Habeas CorJ;!US Pre-Judgment
   05/13/2015       Motion (No Feel
                      to quash charging complaint; dismiss prosecution
   05/22/2015       Reset
   06/26/2015       Notice
                      Certificate of Service
   06/26/2015       Motion !No Feel
                      Defendant Po Se Motion Requesting Court to Order its Clerk/Reporter to Make Complete Transcription
   06/26/2015       Motion !No Feel
                      for Court to set date on docket for Motions hearing
   06/30/2015       Reset
   06/30/2015       Reset
   06/30/2015       Motion !No Feel
                      Pro Se Motion to Hold All Proceedings in Abeyance
   06/30/2015       Jury
   07/14/2015       CoJ;!y Reguest
   07/14/2015       Motion for Discoverv
                      and order

 http://tylerpaw .co.fort-bend.tx.us/CaseDetail.aspx?CaseiD= 1464206                                                                                               1/2
 .
9/11/2015
     ___..:   .   \,..:"'
                                                                tylerpaw.co.fort-bend.tx.us/CaseDetail.aspx?CaseiD=1464206

  07/14/2015 Motion (No Fee}
               requesting finding offact w ith conclusions of law/ and order
  07/14/2015 Motion (No Fee}
               objection to trial court consolidation of more than one charging instrument offense for prosecution in a single triaV and order
  07/20/2015 Motion (No Fee)
               Def Pro-Se Motion Electin g Trial Jury to Assess Punishment
. 07/20/2015 Motion (No Fee}
  07/21/2015 Reset
  07/21/2015 Motion (No Fee}
               To Dismiss Cause Sub Judice For Want of Prosecution (Pro Se)
  07/28/2015 A!;!!;!lication for Sub1;1oena
  08/18/2015 Subeoena- Constable 2
               Kausar Jehan Baig
  08/18/2015 Subeoena- Constable 2
               Kausar Jehan Baig (Duce s Tecum)
  08/18/2015 Subeoena - Constable 2
               Kelly Davis
  08/18/2015 Subeoena- Constable 4
               Shobana Muratee
  08/24/2015 Subpoena
                 Baig, Kausar Jehan                                       Unserved
  08/24/2015 Subpoena
                 Baig, Kausar Jehan                                       Unserved
  08/24/2015 Subpoena
                 Davis, Kelly                                             Unserved
  08/24/2015 Subpoena
                 Muratee, Shobana                                         Returned Unserved 09/03/2015
                                                                          Returned                   09/03/2015
  09/04/2015 Motion (No Fee}
               Applicant Pro Se Motion T o Expedite Disposition of Subject Matter In Article 11.09 Application For Haveas Corpus Relief
  09/15/2015 Jury Trial (11 :00 AM)(Judi cial Officer Lowery, Susan G.)
               ProSe
                 0512212015 Reset by Co urt to 0613012015
                            06/3012015 Reset by Co urt to 07121/2015
                            0712112015 Reset by Co urt to 0911512015




http://tylerpaw .co.fort-bend.tx.us/CaseDetail.aspx?CaseiD= 1464206                                                                              2/2
     ,.-'




                                  No. 15-CCR -180026
                                County Court at Law No. 3
                                 Fort Bend County, Texas


                                               )
STATE OF TEXAS                                 )    IN THE COUNTY COURT AT LAW
                                               )            NO.3
v.                                             )
                                               )            FOR
IRSHAD ISMAIL BAIG,                            )
                                               )
            Defendant, Pro Se                  )    FORT BEND COUNTY, TEXAS
                                               )
_______________________________)
              IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                APPLICATION FOR WRIT OF HABEAS CORPUS
                  (T.C.C.P. ARTICLE 11.09; 11.05; 11.04; 11.01)


Applicant: IRSHAD ISMAIL BAIG
Date of Birth: April 07, 1964
                                STATEMENT OF CASE
1)    On or about November 18, 2014, Kausar Baig, wife of Applicant herein,

made a criminal Complaint with Meadows Police Department of Fort Bend

County, Texas implying family violence may have occurred.

2)    A judicial Protection Order was applied for by C.P.S. (Child Protection

Service) and was summarily granted, temporarily prohibiting Applicant from

associating with or contacting his immediate family in Cause number 14-DCV-

219, 272 on or about December 01, 2014. Earlier, on or about November 9th thru

14th, 2014, after C.P.S. officers had interviewed my wife, she was threatened in the


                                       Page 1 of6
.. .·        ..
                                                                                  15-CCR-180026
                                                                                  WRHCF
                                                                                  Writ ol Habeas Corpus Pre-Judgment



                                          No. 15-CCR -180026                      .ii\l\11\ll\\l\11\Ill
                                               14 BCR 968919
                                        County Court at Law No.3
                                         Fort Bend County, Texas


                                                        )
        STATE OF TEXAS                                  )    IN THE COUNTY COURT AT LAW
                                                        )            NO.3
        v.                                              )
                                                        )            FOR
        IRSHAD ISMAIL BAIG,                             )
                                                        )
                    Defendant, Pro Se                   )    FORT BEND COUNTY, TEXAS
                                                        )


                       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                         APPLICATION FOR WRIT OF HABEAS CORPUS
                                (T.C.C.P. ARTICLE 11.09; 11.04)


        Applicant: IRSHAD ISMAIL BAIG
        Date of Birth: April. 1964
                                        STATEMENT OF CASE
        1)        On or about November 18, 2014, Kausar Baig, wife of Applicant herein,

        made a criminal Complaint with Meadows Police Department of Fort Bend

        County, Texas implying family violence may have occurred.

        2)        A judicial Protection Order was applied for by C.P.S. (Child Protection

        Service) and was summarily granted, temporarily prohibiting Applicant from

        associating with or contacting his immediate family in Cause number 14-DCV-

        219,272 on or about December 01,2014. Earlier, on or about November gth thru

        14th, 2014, after C.P.S. officers had interviewed my wife, she was threatened in the

                                                Page 1 of6
following manner "If you do not sign an Affidavit against your husband, today we

will take official custody against your three children and put them in a State

Home."

3)       After the Protective Order was granted, the state of Texas as well as the

County of Fort Bend, Texas elected to file and prosecute subsequent felony and

misdemeanor charges against Applicant under Cause Numbers 14-DCR-68010

(felony) and under 14-CCR-177950, December 2014, January 2015.

4)       On or about January 26,2015, the state ofTexas moved to Dismiss the

protective Order and Court granted same. See: Attachment 1.

5)       On or about April 13, 2015, the state of Texas moved to Dismiss felony

prosecution in Cause Number 14-DCR-68010 to re~file same as Misdemeanor in

Cause Number 15-CCR-180026, subjudice.

6)       Applicant is now before the Court seeking habeas corpus relief from what he

perceives to be unwarranted judicial harassment and blatant abuse of tax payer

funds.

                                     LEGAL CLAIM

7)       Applicant is presently restrained of his liberty and property interests in Fort

Bend County, Texas under color of State of Texas law in manner contrary to and

inconsistent with the Constitution and law of the United States of America and

specifically the FOURTH, FIFTH, SIXTH, and FOURTEENTH Amendments


                                        Page 2 of6
      '   .




thereto.

8)            Applicant herein urges the writ of Habeas Corpus to issue forth against Fort

Bend County Misdemeanor Complaint/Information number 15-CCR-180026 and

Dismiss with Prejudice all charges incident thereto.

                                             CAUSE

9)            Applicant is a resident of Fort Bend County living at 11706 Nobility Drive,

Stafford, Texas, 77477 thus in personam jurisdiction is satisfied. Jurisdictional

authority is under T.C.C.P. Article 11.09 (2010); Article 11.04 (2013).

10)           By virtue of criminal Complaint/Information in Cause number 15-CCR-

180026 in Fort Bend County, Texas there has arisen applicable Bail Bond restraints

as well as numerous and continuing open court appearances which mandate lost

working days (Applicant recently laid off after 17 years because of taking too

much time off for courts). All of paragraph 10 restraints conclusively establish

injury to both Applicant's liberty interests and vested property rights which are

severely injured. U.S. Supreme Court declares money as property and 19¢ injury

states valid Claim.

11)           Applicant complained of liberty restraint has been in effect since on or about

December 15, 2014 some 130 days of restraint with continuing effect has elapsed,

regardless of fact Applicant admonished the diverse judges, D.A., trial courts that

Applicant desired a fast and speedy trial on merits. Applicant has not yet been to


                                             Page 3 of6
trial and the State Prosecutors have NO valid evidence to set before a jury beyond

that of mere speculation which cannot sustain a conviction. BARKER V. WINGO

_ S. Ct._ (1972); WEBBER V. STATE, 29 S.W.3d 226 (P.D.R. ref.) Tex. App.

Hou. (14th) 2000; T.C.C.P. Art. 38.03 and progeny.

12)   Finally, Applicant's constitutional rights are essentially a federal question

and the instant Pleading is filed to exhaust state remedy at this point.

13)   Applicant is supporting his legal claims herein with copy( s) of authentic

evidence via sworn, notarized Affidavit( s) and relevant Fort Bend County

documents.

14)   Applicant has submitted herewith at Attachment A, B: State MOTION TO

DISMISS PROSECUTION in Fort Bend County, 434th Judicial District, Cause

Number 14-DCR-68010 and State INFORMATION in Cause Number 15-CCR-

180026.

15)   Applicant has submitted herewith as EXHIBITS 2, 3, 4 the sworn, notarized

Affidavits of KAUSAR IRSHAD BAIG, at #2; ZAID IRSHAD BAIG , at #3;

IRSHAD ISMAIL BAIG, at #4

16)   At paragraphs 3, 4, 5 ofKAUSAR's Affidavit there exists material facts of

fear that has coercion implications; irrebuttable declarations which is clearly

negative of State criminal statutes required mens rea criteria.

17)   At paragraphs 3, 4, 5 of ZAID's Affidavit there exists material facts,


                                      Page 4 of6
negative of State criminal statutes required mens rea criteria.

18)   At paragraphs 4, 5, 6 ofiRSHAD's Affidavit there exists material fact

declaring negative impact upon State criminal statutes and specifically those

relating to a person's actions or omissions under severe duress as established by

sworn Affidavit ofKAUSAR IRSHAD BAIG, Exhibit 2 herewith.

19)   A cursory review of all State evidence in this case even including its

companion cases should reveal the State's entire prosecution of Applicant here has

evolved from a woman under duress seeking only some kind of temporary

protective order at suggestion of a neighbor/friend when neither ever realized the

State (local) prosecutors could or would take more extreme action against her

entire family. Regardless, however, the status quo of the present State position is

frivolous at best. Please take note also of the Sworn Affidavits of Nolle Prosequi

on file with Fort Bend County Court and Prosecutors attached herewith, at

Attachments Aland A2.

PREMISES CONSIDERED:

20)   Applicant respectfully moves the honorable Court to DISMISS with/without

Prejudice the State Information in Misdemeanor Cause number 15-CCR-180026.

So Moved and Prayed
                                                             (\     .,
                                                                  )v7"
                                                            IRSHAD ISMAIL BAIG


                                      Page 5 of6
                                    ORDER

      On the _ day of             , 20 15 came on to be heard the Application for

WRIT OF HABEAS CORPUS under Texas Code Criminal Procedure, Article

11.09 (2014) and having given due consideration to same, including the evidence

submitted therewith, the Court is of the opinion the WRIT be

GRANTED/DENIED and on this same day the State Information is

DISMISSED/ALLOWED to proceed.



                                                   Date: - - - - - - -, 2015

Presiding Judge




                                    Page 6 of6
                                   No. 15-CCR-180026
                                County Court at Law No.3
                                 Fort Bend County, Texas


                                              )
STATE OF TEXAS                                )   IN THE COUNTY COURT AT LAW
                                              )           NO.3
v.                                            )
                                              )            FOR
IRSHAD ISMAIL BAIG,                           )
                                              )
          Defendant, Pro Se                   )   FORT BEND COUNTY, TEXAS
                                              )
                                              )


                            CERTIFICATE OF AUTHENTICITY

       I, IRSHAD ISMAIL BAIG, Habeas Corpus Applicant in above styled,

numbered Cause of Action, hereby, herein swear upon oath under penalty of

perjury according to law that all EXIDBITS and ATTACHMENTS evidentiary in

scope, nature included with instant Certificate are true and correct photo copies of

the Original documents on file with Fort Bend County and District Clerk Offices in

Fort Bend County, Texas.



                                                               IRSHAD ISMAIL BAIG




Notary Public, in and for

Fort Bend County, Texas
                              NO. 14-DCV-219,272


 IN THE MATTER OF                 §            IN THE 328th DISTRICT COURT


KAUSAR BA·IG
APPLICANT                         §            OF

AND

IRSHAD BAIG                       §            FORT BEND COUNTY, TEXAS
RESPONDENT

. AND ON BEHALF OF
  ZAID BAIG, AMAN BAIG, KABIR BAIG

                              MOTION TO DISMISS


       COMES NOW, Tonika Davis, Assistant District Attorney of                      For~


Bend   County,     Texas,    on       behalf    of    Applicant     and     respectfully

 requests   this     Court   to       Dismiss       Without    Prejudice,     the above

 entitled and numbered cause,              which was          instituted pursuant     to

Chapter 71. of the Texas Family Code.



                                          Respectfully submitted,


                                          Chad Bridges
                                          Fort Bend County
                                          Asst. District Attorney
                                          Attorney for Applicant
                                          SBN:  00790369                      .

                                          ~D~
                                          Tonika Davis
                                          Asst. Dist. Atty. Ft. Bend County

       FILED                              Attorney for Applicant
                                          SBN: 24080003

       JAN 26 2015   ..~~                 301 Jackson $treet
  AT   10- SS      A.M.                   Richmond, TX 77469
                                          (281) 341-4460
  C:-rklfr~~C'!. TX
                                                                                                                                                      NO. 14-DCV-219,272


                                             I~                 THE MATTER OF                                                                              §       IN THE 328th DISTRICT COURT -


                                            KAUSAR BAIG
                        ...·.               AP~LICilNT                                                                                                     §       OF
                                            ANI)

                                 .. . IRSHAD BAIG                                                                                                          §       FORT BEND COUNTY, TEXAS
                       '. ·.· ',RESPONDENT
                              .         ..  .               .                -




                                           AND ON BEHALF OF
                                 .·· .... ZA!D BAIG, .AMAN BAIG, KABIR BAIG

                                                                                                                                                       ORDER TO DISMISS
                                                                                                                         -·.                  ~
                                                                          on . this                                          -~-day                   of

                                        . ·~~~~- ,th~ ,tl!¢~ipn pf the Assistant                                                                                                Attorney to :~:." -~~.··.· ~.
   · .":_ . . .   -                -jO _- 'SS · k M. ·
                                     . .                        Cflrl~~;~1X .·..

                      . _·, ..                                                                . :. . ·;·.         ..     .    ;~   .· .
THE STATE OF TEXAS                                               §
                                                                 §             IN THE DISTRICf COURT OF
                                                                 §
                                                                 §              FORT BEND COUNTY, TEXAS
                                                                 §
                                                                 I               lf-.3 4-     TR JUDJCW. DISTRICf
Defaldant              ..

                                             MOTION TO DISMISS
                        il          .
       OD this tbc l 3    day of        ·flpNIL                       ,
                                                                  20 16          • the Sbde ofTcus. by IIJd dlrougb the
below·namcdAssistant DistrictAttomey, respectt\IUy nquesta the Court to DISMISS the above styled IDdllUIIIben:d crimiDa1
:;uin~chthedefeadantiscbqedwidltbeoffenseof ~ ~ Itt ~                                    ,fortbefollowing reasoa(s) to


                      The evidcDcc is iDsufticicut to prove tbis cue beyoad a RI8IOII8ble doubt;
                      lbe cte&iadaat was coe'ricted iD aaodler cue: Cause Numba(s):_ _ _ _ _ _ _ __
                      Tbe complliDiDa witDas n:questl ctiaqUsgJ; •                      .
                      Tbe cuc baa beeD Jefiled: Cause Number ~ fk..a 1 ULt FV
                      The defendant is uuppreheDded; .
                      The defendant is deceased;
                      Tbc dd\:udant bu beeD paoted jrmi!Wiily D tbe clefcadant"l testimony;
                      1bc defeDdaDI made fbll ratitutioa. iaeludiq fees IIJd Court COlli; or
                      Odaer, to wit:




      Wherefore, it is prayed that the above cue be ctianjged with leave to rcfile,


                                                                            RespectfiiOy submiUed,

                                                                          ~                              L   ·:::
                                                                            Allistaat District Attomey

                                                              ORDER




          __.._ to Dismiss is GRANTED on tbis -~--- day of
 ........Motion                                   thlli...e
THE STATE OF TEXAS                                                  Ricba Kllmar
                                                                     22.01 (a) (1)
                                                                     13990031

      vs
IRSBAD ISMAIL BAIG


D.O.B.:       1964                            DA CONTROL NO:     14-011029

CHARGE:         CAUSES BODILY INJURY FAMILY ARREST DATE:       NA/SUMMONS
VIOLENCE

CAUSE NO:                                     OFFENSE DATE:     November 09, 2014

~ COURT AT LAW       N0\3                     AGENCY/ AGENCY NO:
                                              DEPARTMENT/ 20145075477
                                                                      MEADOWS        PLACE    POLICE


RELATED CASES: ASSAULT CAUSES BODILY INJURY   CO-DEF:
FAMILY VIOLENCE

IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

Before me, the undersigned Assistant District Attorney of Fort Bend
county, Texas, this day appeared the undersigned affiant, who under oath
says he. has good reason to believe and does believe that in Fort Bend
County, Texas,   IRSBAD ISMAIL BAIG,     hereafter styled the Defendant
heretofore on or about      November   09,  2014,  did .then and   there
intentionally, knowingly, or recklessly cause bodily injury to Zaid Baig
by pushing him with Defendant's hand.

It is further presented that at the time of the offense alleged above Zaid
Baig was a member of the defendant's family or household or in a dating


                                                                                             ,-
relationship with the defendant.
                                                                                     c.n
                                                                                     :Jao
                                                                                     ""0
                                                                                     ::0
                                                                                     (,.)    r-
                                                                                     -u      m
                                                                                     ==
                                                                                              ...




                                       • No. t4-DCR-868oto



                      ~
                                                              )
    STATE OF TEXAS                                            )
                                                              )
    v.                                                        )   BEFORE THE 434m DISTRICT
                  \
                                                              )   COURT OF FORT BEND COUNTY.
    IRSHAD ISMAIL BAIG,                                       )       .     TEXAS                      '
                                                          ~   )
               . Defendant, Pro Se                      -)           . ..
                                                      '· )
                  :. ."l

                                                      .       )


                                                                                                           ..
                                            SWORN AWIDAVIT                                       .. ·
                                                                                                ,;
                                           ... .                                              ;. ~~
     I, KAUSAR IRSHAD BAIG, herebY, herein swear upon oath under penalty of perjury according }· ·'
· ·.,·tO law that the following declarations, a~ ~of fact, paragraphs 1 thru 5 are true · ·
· .· &nd. correct being based upon my own personal knowledge and experience.
        ·1) 1 was bom August. 1972 and presently reSide at 11706 Nobility Drive in Stafford, Texas __
        77477 and my telephone number is 281-658-2640. On or about November 09, 2014 at above ·
     .;o  ... ::
_:~




           Further Affiant sayeth not.




           Sworn To and Subscribed
           Before me on this J(gtft day
           of February, 2015 A.D.


                                                                    Date:   02-\ \b \ ~0\ ~ ·
           No                                                                   '


                                  ~      AMIN M MEERZA
                                      .~My Commission Expires
                                -:::::.:=   June 1, 2016




                         , ..
           ·.. :·.·:·.;·.-




                                                                2
.
~.:.·~
         '



                                                         "" No.l4-:QCR-068oto




                     STATE OF TEXAS
                                      .                                              )
                                                                                     )
                                                                                     )
                     v.                                                              )   BEFORE TilE 434™ DISTRICT
                                                                                     )   COURT OF FORT BEND COUNTY.
                     IRSHAD ~ BAIG,                                                  )       ·,    TEXAS           •
                                                                                 ~   )
                               Defendant, Pro Se                                 ~)         . ..
                                  ;   ·"                                   .:.       )
                                                                                     )




                 . ·.· ·:
                                                           SWORN AFFIDAVIT
                                                                                                                            .'f_
         .· : I,iAID IRSHAD BAIG, hereby, SW'ear upon oath under penalty of perjury according to law that
         .·.·.... the. following dec1ar8.tions, averments, ~- o( &ct, pamgraphs 1 tbru-6 are true and cOrrect
         · ,~based upon my own personal kno~e and experience.                                        ·
             .       :                          .             .

        . . '1) I was bom ~ 1999 and ~yreside at 11706 Nobilizy Drive inS~
          · ''T~ -n411 and my telephone numbens 281-658-2640. On or about November 09, 2014 at
       .. · .. : -~ teSidence my JJatmal p8reuts, Irsbad father and Kausar mother were ilrguing about · · .. . .. .
     · · :. :.iina:Dcial proble:ms. I was pm;ent with them. at the time and I reached over aod ~my · . · .
       · · ··-fiitber's mn in~ to voice my own~inion on the subjects they ·were~ MY father ·
         ..: ..:,~ ii:l.a shocked or surprised manner.                              ·                     . ..

    .'               :2)· My mother Kausar subsequently asked a friend to take her to the Police l>qJartment because
                     $be \\185 still very angry at my. father. . Several days later I was interviewed by Child Protective
                     Agency wo:dcers.

              ·· 3). I never did and still do not regard the argumentive language or actions ~fmy father :fi.sbad·or
                m.Y mothef Kausar either provocative or offensive· to or toward my personal being; throughOut
             · ·1he entire DlOIJth ofNovember 2014.                                .                         . .

                   4) I never witnessed any actual bodily ugmy of my mother Kausar or my             own
                                                                                                     pen;on during 1he .
                 : NovCIIlber 09,2014 argument~ my mo~ ~and filther lrsbad oVa: financial iSSues.
                 . Jlfei1her was I involved in or aware of any o1her: such arguments during the year of2014~ ·        ··
                 .                                                                                               .
    · . ..·· 5) On or about. November 20, 2014 both my mother Kausar and m;yself (.Zaid) wen,qUestioiied :·
     . : ·.,by c.P.S. ()6icer ENRICO FERNANDO ~which time my statements were pUt on tape · :. ·
         ..·~- Ai that time I specifically declared "I am not scaled or afraid of my fidher Irsbad". and ·

                                                                       1
 "I acted to intervene.. (idem sonan) (para. 1 supra.) with my father Irsbad at, during the time of
 argurilent the State's erroneous prosecution of my father is preSently based upon.

  6) Based upon my own personal experience, in this subject matter under Cause No. 14-DCR-
  068010, I can see no rational cause for my father lrshad to be put in jail or the tumultuous pain
  caused in my family during separation because of a "protective order" subsequently dismiSsed by
· Judge Ronald R.             . . I suffered no personal injury or offense at the hand of my father
  Irshad Baig at any time incident to State ofTexas Cause Number 14-DCR-068010.


 Fmtb.er Affiant sayeth not.



                                                      ZAIDBAIG

· Sworn To and Subscribed
· Before me on this /61ft day
 · of February, 2015.AD.


                                                      Date:    ,,.oz..•""




                                                  2
                                          No. 14-DCR-068010 .



                                                           )
  STATE OF TEXAS                                           )
                                                           )
  v.                                                       )   BEFQRE THE 434TH DISTRICT
                                                           )   COURT OF FORT BEND COUNTY,
  IRSHAD ISMAIL BAIG,                                     _)                TEXAS
                                                           )
            Defendant, Pro Se
               ~   ":!
                                                          -)        ~   .
                                                      '    )
                                                           )



                                         SWORN AFFIDAVIT
                                                                                                          ,
  I, IRSHAD ISMAIL BAIG, hereby, ~in swear upon oath under penalty of perjury according               '
  to law that the following declarations, averments, statements of fact, paragraphs 1 thru 6 are true
  and correct being based upon my own personal knowledge and experience.

  1) I am the named Defen~ in Cause No. 14-DCR-068010 arising out ofFort Bend County,
  Texas. ·

  2) I am proceeding pro-se in my own defense in said (para. 1 Cause Number,) being fully aware
  of the possible pitfiills, dangers of such representation, as well as being aware of my State of
  Texas and United States (federal) rights to defend myself personally.

    3) · I have a sound, secure belief based upon reasoned study of applicable law that I have also
· . filed numeroUs Other pro-se pleadings material and relevant to the disposition of all substantive
    due process of law issUes, questions arising out of the proceedings in Cause sub judice.

 ·. 4). • I have a sound, secure belief based upon a reasoned study of applicable case law authority,
    both state and federa4 that there is either no substantive evidence or only a scintilla of evidence
    eXisting that can objectively support the State of Texas felony charges I am on trial for in Cause
    sub judice.

   5) I formally declare, aver and propose that any fwther prosecution of Fort Bend County Gause
   Number 14-DCR-068010 based upon presently non-existing evidence would be an abuse of
  ·Texas taxpayer funds. However, I do not have authority to remedy.

  6) I further declare that at anytime incident to the substantive questions in Fort Bend County
  Cause Number 14-DCR-068010, I do not recall ever verbally or physically abusing or injuring
  any member of my family and specifically not my son ZAID nor my wife KAUSAR.

                                                     1
  Further Affiant sayeth not.



                                               IRSHAD ISMAIL BAIG




                                               Date:




                      AMIN M MEERZA
                   My Commission Expires
                       June 1. 2016




· ...... .




                                           2
                                                                      \ A11AWM~t.J-r ____ A1.j

      I
                                                                         ORIGINAL    tfe~~:s/ yl'\'
                                                                         in the f('f\"'\~   records.
.,                                       No.15-CCR-180026                     Copies NOcompared.
                                      County Court at Law No. 3           ~URA RIG:f, County ClarK
                                       Fort Bend County, Texas


                                                         )
     STATE OF TEXAS                                      )
                                                         )
                                                                  B~~~'IJGa
                                                                  c~~lr3
     v.                                                  )
                                                         )              FO~~'{    () \   1\\\~
     IRSHAD ISMAIL BAIG,                                 )                                £('$Off\C~
                                                         )                 "''t1 ~:no\\~
                  Defendant, Pro Se                      )    FORT B~ COUNfY, TEXAS
                                                         )
                                                         )


                                  AFFIDAVIT OF NOLLE PROSEQUI

     I, ZAID IRHSAD BAIG, hereby and herein swear upon oath, under the penalty of perjury
     according to law that the following declarations, averments, statements of fact paragraphs 1 thru
     5 are true, correct being based upon my personal knowledge and experience. ·

     1) I was born December. 1999 in the United States and am a natural citizen thereof. I
        presently reside at 11706 Nobility Drive in Stafford. Texas 774 77 and my present telephone
        number is 281-658-2640.

     2) I am the alleged Complainant in the above styled, numbered Cause of action due to erroneous
          state
             action(s) of Fort Bend County Officials. At no time whatsoever did I ever ask, request,
        seek or desire to file any type of legal action against my natural father Irshad Ismail Baig
        during the year 2014 and to date.

     3) I was present, on the scene witness to all confrontation episodes over financial issues
        between my Mother Kausar Baig and Father Irshad Baig during November 2014 and at no
        time was there any actual, physical or emotional injury suffered by my own person as a result
        of Irshad Ismail Baig's actions or omission of action..

     4) On or about November 20, 2014 both my mother Kausar and myself were questioned by
        State C.P.S. officer Enrico Fernando during which time my statements were tape recorded. At
        those times I specifically declared "I am not scared or afraid of my father Irshad."

     5) Based upon my own personal experience in the subject matter under Cause No.180026 I
        cannot see any rational cause for my father Irshad to be prosecuted for something he simply
        did not do. Furthermore, it is repulsive to my mind to witness a State Agency twist facts
        around to make appearances that simply do not exist, such as the charged Information saying
        "did then and there intentionally, knowingly, or recklessly cause bodily injury to Zaid Baig
,.



        by pushing him with defendants hand." I hereby specifically declare nobody, including Irshad
        Ismail Baig, ever ca~ me any bodily injury as fraudulently expressed and charged by State
        officials in Cause No. 180026 supra.

     Sworn to and Subscribed
     Before me on this 3~y
     of April 2015                                                           ZAIDBAIG



                                                              Date:     oolj_ 5o-;- 2015

                            -.   '    ..
                             ····--.~-~-~-
                                           ~




                 AMIN M MEERZA
              My Commission Expires
                  June 1. 2016




                                                      'v
                                                  No. 14-CCR-177950
                                               County Court at Law No. 3
                                                Fort Bend County, Texas


                                                                   )
STATE OF TEXAS                                                     )    IN THE COUNTY COURT AT LAW
                                                                 . )              N0.3
v.                                                                 )
                                                                   )              FOR
IRSHAD ISMAIL BAIG,                                               )
                                                                  )
           Defendant, Pro Se                                      )     FORT BEND COUNTY, TEXAS
                                                                  )
                                                                  )




                                     AFFIDAVIT OF NOLLE PROSEQUI

I, KAUSAR IRSHAD BAIG, do solemnly swear, aver, declare upon oath, under penalty of
peljury, according to law that the following two paragraphs are true and correct based upon my
own personal knowledge and experience.

1) The only reason I ever signed any type paper work or document related to Fort Bend County,
Texas Misdemeanor Cause Number 14-CCR-177950 was because I was placed in serious fear of
losing parental custody over my children due to open threat by State of Texas employees
interviewing and questioning me about a family incident.

2) I do not intend to prosecute, neither will I participate in any future court or State sponsored
activity related to Fort Bend County, Texas Cause Number 14-CCR-177950.

Further Affiant sayeth not.




                                               RECEIVED
                                                                                          IRSHADBAIG
                                                        APR 20 2015            11706 Nobility Drive
                                                                               Stafford, TX 774 77
                                             DISTRICT ATTORNEY'S OFFICE      , Phone: +1 281 6582640

                                                                               COPY
                                    ·'                                 ORIGINAL filed on     J.;f -   o. o - J s
                                                                       in the m   r $ ct   records.
                                                                         Copies NOT compared.
                                                                       LAURA RICHARD, County Clerk
                              ·..        ~   . ·i (.)                  Bv      ct?J ·
35615515


1 1 1 1 1 1 1 1 1 1~1 1 1 1 1 1 1 ~ ~I                      No. 15-CCR-180026
                                                         County Court at Law No. 3
                                                          Fort Bend County, Texas


                                                                        )
                   STATE OF TEXAS                                       )       BEFORE THE COUNTY
                                                                        )       COURT AT LAW NO.3
                   v.                                                   )
                                                                        )              FOR
                   IRSHAD ISMAIL BAIG,                                  )
                                                                        )
                                     Defendant, Pro Se                  )   FORT BEND COUNTY, TEXAS
                                                                        )
                                                                        )


                                                     AFFIDAVIT OF NOLLE PROSEQUI

                   I, ZAID IRHSAD BAIG, hereby and herein swear upon oath, under the penalty of perjury
                   according to law that the following declarations, averments, statements of fact paragraphs 1 thru
                   5 are true, correct being based upon my personal knowledge and experience.                     ·

                   1) I was born December 24, 1999 in the United States and am a natural citizen thereof. I
                      presently reside at 11706 Nobility Drive in Stafford, Texas 77477 and my present telephone
                      number is 281-658-2640.

                   2) I am the alleged Complainant in the above styled, numbered Cause of action due to erroneous
                      state action(s) of Fort Bend County Officials. At no time whatsoever did I ever ask, request,
                      seek or desire to file any type of legal action against my natural father Irshad Ismail Baig
                      during the year 2014 and to date.

                   3) I was present, on the scene witness to all confrontation episodes over financial issues
                      between my Mother Kausar Baig and Father lrshad Baig during November 2014 and at no
                      time was there any actual, physical or emotional injury suffered by my own person as a result
                      of Irshad Ismail Baig 's actions or omission of action.            .

                   4) On or about November 20, 2014 both my mother Kausar and myself were questioned by
                      State C.P.S. officer Enrico Fernando during which time my statements were tape recorded. At
                      those times I specifically declared "I am not scared or afraid of my father lrshad."

                   5) Based upon my own personal experience in the subject matter under Cause No.l80026 I
                      cannot see any rational cause for my father Irshad to be prosecuted for something he simply
                      did not do. Furthermore, it is repulsive to my mind to witness a State Agency twist facts
                      around to make appearances that simply do not exist, such as the charged Information saying
                      "did then and there intentionally, knowingly, or recklessly cause bodily injury to Zaid Baig
         by pushing him with defendants hand." I hereby specifically declare nobody, including Irshad
         Ismail Baig, ever caused me any bodily injury as fraudulently expressed and charged by State
         officials in Cause No. 180026 supra.

     Sworn to and Subscribed
     Before me on this 3D~ay
     of April 2015                                                             ZAID BAIG




     ~blic
     Fort Bend County, Texas
                                                               Date:     (}' LJ- j   () ·-;- 2015




0
         ..3'
         0
         ..::r
         ::c
                        Jrt.'&~~ :...:

                            I.L.Jt-

UJ       0..
                             u-:' :!~
    .
...-'1                    c;! t-c
                              zc
                                  ....
                             >-'.::J


          >-
          c::             ~ ~r5
lt..      X:
                        ~u~
          !...,"""':;
                          .o
          =>                       u..·


          ~~
I       ,'
1   •


                                                                                        15- CCR -180026
                                                                                        MOTI
                                                                                        Motion (No Fee)



                                                No. 15-CCR-180026
                                             County Court at Law No.3
                                                                                        illlllllllllll\111
                                              Fort Bend County, Texas


                                                                )
             STATE OF TEXAS                                     )       BEFORE THE COUNTY
                                                                )       COURT AT LAW NO. 3
             v.                                                 )
                                                                )              FOR
             IRSHAD ISMAIL BAIG,                                )
                                                                )
                       Defendant, Pro Se                        )   FORT BEND COUNTY, TEXAS
                                                                )
                                                                )



              DEFENDANT PROSE MOTION TO HOLD ALL PROCEEDINGS IN ABEYANCE
                UNDER INSTANT CAUSE NUMBER 180026 PENDING DISPOSITION OF
              ARTICLE 11.09 T.C.C.P (2010) HABEAS CORPUS ACTION NOW BEFORE THE
                    TEXAS COURT OF CRIMINAL APPEALS IN AUSTIN, TEXAS

             TO THE HONORABLE JUDGE OF SAID COURT:

                     Comes now, IRSHAD ISMAIL BAIG, your Defendant pro se in Cause sub judice and

             respectfully moves the Court to place all process in judicial abeyance on the instant Cause of

             action pending final subject matter disposition by the Texas Court of Criminal Appeals. It is

             well established law that two different courts of the same sovereign authority may not

             entertain subject matter jurisdiction at the same time frame.

                                                       Case Facts

                  1) On or aboutAprill3, 2015, the 434th District Court ofFort Bend County, Texas

                     dismissed prosecution under Cause Number 068010 at State prosecutor request.-

                     However, on the same day, the same prosecutor re-filed the former charges relying on

                     same facts, subject matter in County Court at Law No. 03. Once ,a criminal case is
     dismissed by proper judicial authority it is deemed by judiciary that the case never

     existed. The new Cause Number became 15-CCR-180026.

  2) On or about May 10,2015, Defendant filed his prose Application for Writ ofHabeas

     Corpus, Article 11.09 (pre-trial habeas action) in the Texas Court of Criminal

     Appeals. See: EXHIBIT "A" attached hereto, at paragraphs 11, 13 page 4 thereof, also

     paragraph 16, page 4.

PREMISES CONSIDERED:

  3) Your Defendant prose respectfully submits to the Honorable Judge here that significant

     substantive evidence and due process of law legal claims are timely, appropriately before

     the Texas Court of Criminal Appeals that warrant complete dismissal of all fact related

     criminal charges arising out of Fort Bend County against Defendant

  4) Because the higher court has total habeas corpus pre-trial jurisdictio~ over subject matter

     in Cause subjudice, the instant court is mandated to GRANT Defendant's instant pleading

     and enter appropriate notice of ABEYANCE onto the Court's docket sheet, thereafter

     directing the Court's Clerk to timely notify all interested party(s) hereto.



                                                                          Respectfully Submitted;

                                                                           (\~y
                                                                            -~
_ _ _ _ ,2015                                                           IRSHAD ISMAIL BAIG

MOTION GRANTED/DENIED



PRESIDING JUDGE
                                      No.lS-CCR-180026
                                   County Court at Law No.3
                                    Fort Bend County, Texas


                                                     )
STATE OF TEXAS                                       )       BEFORE THE COUNTY
                                                     )       COURT AT LAW NO.3
v.                                                   )
                                                     )               FOR
IRSHAD ISMAIL BAIG,                                  )
                                                     )
              Defendant, Pro Se                      )    FORT BEND COUNTY, TEXAS
                                                     )
                                                     )


                                  CERTIFICATE OF SERVICE

          I, Irshad Ismail Baig, hereby certify I have personally hand delivered true, accurate

copy of foregoing PRO SE MOTION TO HOLD ALL PROCEEDINGS IN ABEYANCE to

the District Attorney Office of Fort Bend County, Texas



     \s:- A
:?o     Jljt-)~ '2015

                                                                               Irshad Ismail Baig




                                                                                                  ·n
                                                                                                  -m
                                                                                                  i


                                                                                                  0
•                                      '- ~l~. .'·..:   f


                                             :.•·




                                  No. 15-CCR- 180026 -
                                      -l~DCR- 868810 ·
                                County Court at Law No. 3
                                 Fort Bend County, Texas


                                                            )
    STATE OF TEXAS                                          )       IN THE COUNlY COURT AT LAW
                                                            )              N0.3
    v.                                                      )
                                                            )              FOR
    IRSHAD ISMAIL BAIG,                                     )
                                                            )
            Defendant, Pro Se                               )       FORT BEND COUNTY, TEXAS
                                                            )


               IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                 APPLICATION FOR WRIT OF HABEAS CORPUS
                        (T.C.C.P. ARTICLE 11.09; 11.04)


    Applicant: IRSHAD ISMAIL BAIG
    Date ofBirth: April 07, 19~
                                STATEMENT OF CASE
    1)    On or about November 18, 2014, Kausar Baig, wife of Applicant herein,

    made a criminal Complaint with Meadows Police Department of Fort Bend

    County, Texas implying family violence may have occurred.

    2)    A judicial Protection Order was applied for by C.P.S. (Child Protection

    Service) and was summarily granted, temporarily prohibiting Applicant from

    associating with or contactirig his immediate family in Cause number 14-DCV-

    219, 272 on or about December 01, 2014. Earlier, on or                about~~~VtEJ}
     .                _                                         ·                 MAY 13 2015
    14th, 2014, after C.P.S. officers had interviewed my wife, she was threatened m the
                                                                 DISTRICT AnORNEY'S OFFICE
                                           Page 1 of6
.•                                                 ...              e·
                                                                                                                                                   . ..

     following manner ''If you do not sign an Affidavit against your husband, today we

     will take official custody against your three children and put them in a State

     Home."

     3)       After the Protective Order was granted, the state of Texas as well as the

     County of Fort Bend, Texas elected to file and prosecute subsequent felony and

     misdemeanor charges against Applicant under Cause Numbers 14-0CR-6801 0

     (felony) and under 14-CCR-177950, December 2014, January 2015.

     4)       On or about January 26, 2015, the state ofTexas moved to Dismiss the

     protective Order and Court granted same. See: Attachment 1.

     5)       On or abotitApril13, 2015, the state ofTexas moved to Dismiss felony

     prosecution in Cause Number 14-DCR-68010 tore-file same as Misdemeanor in

     Cause Number 15-CCR-180026, subjudice.

     6)       Applicant is now before the Court seeking habeas corpus relief from what he

     perceives to be unwarranted judicial harassment and blatant abuse of tax payer

     funds.

                                          LEGAL CLAIM

     7)       Applicant is presently restrained of his liberty and property interests in Fort

     Bend County, Texas under color of State of Texas law in manner contrary to and

     inconsistent with the Constitution and law of the United States of America and

     specifically the FOUR1H, FIFTH, SIXTII, and FOURTEENTH Amendments


                                             Page 2 of6




                                                                     .   ••.-.   , ..••.   ,,   ·-·····   •. ,•-_,..   ·'·····   1• . ~---·   •~.-
thereto.

8)    Applicant herein urges the writ of Habeas Corpus to issue forth against Fort

Bend County Misdemeanor Complaint/Information number 15-CCR-180026 and

Dismiss with Prejudice all charges incident thereto.

                                      CAUSE

9)     Applicant is a resident of Fort Bend County living at 11706 Nobility Drive,

Stafford, Texas, 77477 thus in personam jurisdiction is satisfied. Jurisdictional

authority is under T.C.C.P. Article 11.09 (2010); Article 11.04 (2013).

10)    By virtue of criminal Complaint/Information in Cause number 15-CCR-

180026 in Fort Bend County, Texas there has arisen applicable Bail Bond restraints

as well as numerous and continuing open court appearances which mandate lost

working days (Applicant recently laid off after 17 years because of taking too

much time off for courts). All of paragraph 10 restraints conclusively establish

injury to both Applicant's liberty interests and vested property rights which are

severely injured. U.S. Supreme Court declares money as property and 19¢ injury

states valid Claim.

11)    Applicant complained of liberty restraint has been in effect since on or about

December 15,2014 some 130 days of restraint with continuing effect has elapsed,

regardless of fact Applicant admonished the diverse judges, D.A., trial courts that

Applicant desired a fast and speedy trial on merits. Applicant has not yet been to


                                      Page 3 of6
                                          '.




trial and the State Prosecutors have NO valid evidence to set before a jury beyond ·

that of mere speculation which cannot sustain a conviction. BARKER V. WINGO

_ S. Ct._ (1972); WEBBER V. STATE, 29 S.W.3d 226 (P.D.R ref.) Tex. App.

Hou. (14th) 2000; T.C.C.P. Art. 38.03 and progeny.

12)   Finally, Applicanfs constitutional rights are essentially a federal question

and the instant Pleading is filed to exhaust state remedy at this point.

13)   Applicant is supporting his legal claims herein with copy(s) of authentic

evidence via sworn, notarizedAffidavit(s) and relevant Fort Bend County

documents.

14)   Applicant has submitted herewith at Attachment A, B: State MOTION TO

DISMISS PROSECUTION in Fort Bend County, 434th Judicial District, Cause

Number 14-DCR-68010 and State INFORMATION in Cause Number 15-CCR-

180026.

15)   Applicant has submitted herewith as E~ITS 2, 3, 4 the sworn, notarized

Affidavits of KAUSAR IRSHAD BAIG, at #2; ZAID IRSHAD BAIG , at #3;

IRSHAD ISMAIL BAIG, at #4

16)   At paragraphs 3, 4, 5 ofKAUSAR's Affidavit there exists material facts of

fear that has coercion implications; irrebuttable declarations which is clearly

negative of State criminal statutes required mens rea criteria.

17)   At paragraphs 3, 4, 5 of ZAID's Affidavit there exists material facts,


                                      Page 4 of6
negative of State criminal statutes required mens rea criteria

18)   At paragraphs 4, 5, 6 ofiRSHAD's Affidavit there exists .material fact

declaring negative impact upon State criminal statutes and specifically those

relating to a person's actions or omissions under·severe duress as established by

sworn Affidavit ofKAUSAR IRSHAD BAIG, Exhibit 2 herewith.

19)   A cursory review of all State evidence in this case even including its

companion cases should reveal the State's entire prosecution of Applicant here has

evolved from a woman under duress seeking only some kind of temporary

protective order at suggestion of a neighbor/friend when neither ever realized the

State (local) prosecutors_ could or would take more extreme action against her

entire family. Regardless, however, the status quo of the present State position is

frivolous at best. Please take note also of the Sworn Affidavits of Nolle Prosequi

on file with Fort Bend County Court and Prosecutors attached herewith, at

Attachments Aland A2.

PREMISES CONSIDERED:

20)   Applicant respectfully moves the honorable Court to DISMISS with/without

Prejudice the State Information in Misdemeanor Cause number 15-CCR-180026.

So Moved and Prayed



                                                            IRSHAD ISMAIL BAIG


                                      Page5of6
                   ·e            .!




                                      ORDER

     On the _day of               , 2015 came on to be heard the Application for

WRIT OF HABEAS CORPUS under Texas Code Crimina] Procedure, Article

11.09 (2014) and having given due consideration to same, including the evidence

submitted therewith, the Court is of the opinion the WRIT be

GRANTED/DENIED and on this same day the State Information is·

DISMISSED/ALLOWED to proceed.



                                                   Date: _ _ _ _ _----7 2015

Presiding Judge




                                      Page6of6
                                     No.lS-CCR-180026
                                  County ·court at Law No. 3
                                   Fort Bend County, Texas


                                                     )
 STATE OF TEXAS                                      )      IN THE COUNTY COURT AT LAW
                                                     )              N0.3
 v.                                                  )
                                                     )              ·FOR
· IRSHAD ISMAIL BAIG,                                )
                                                     )
           Defendant, Pro Se                         )      FORT BEND COUNTY, TEXAS
                                                     )
                                                     )


                              CERTIFICATE OF AUTHENTICITY

        I, IRSHAD ISMAIL BAIG, Habeas Corpus Applicant in above styled,

 numbered Cause of Action, hereby, herein swear upon oath under penalty of

 perjury according to law that ·all EXHIBITS and ATTACHMENTS evidentiary in

 scope, nature iticluded with instant Certificate are true and correct photo copies of

 the Original documents on file with Fort Bend County and District Clerk Offices in

 Fort Bend County, Texas.



                                                                                       iRsHAD ISMAIL BAIG

                                                      11706 Nobility Drive, Staffoid, Texas 77477

                                  .~fl'Y-~-'I:-: ·--        . ·-'
 Notary Public, in and for:                 AMIN M MEERZA
                                         My Commission Expires
                                             June 1, 2016




                                                                    ....   ...   '   .....-...•   ~   "   . ·..•.. ,..   '.   .... '····   ..:• ·, ...·"   .. -~..   "'·   . ' ...
                                                                    I I     1]       ,I ljf I             j       ,

                              NO. 14-DCV-219,272                    : : ; ; i J:i·                        1
                                                                                                              : ,,
                                                                    : l          ' ], I'                  I           II
                                                                    1   •        ;            I l             ~       J




 IN   THE   MATTER OF           §     IN THE 328th DISTRICT COURT

 KAUSAR 81.IG
APPLICANT                       §     OF

 AND

 IRSHAD BAIG                    §         FORT BEND COUNTY   I   TEXAS
 RBSPONDBNT
. AND ON BEHALF OF
  ZAID BAIG I AMAN BAIG I    KABIR BAIG

                              MOTION TO DISMISS

        COMES NOW, Tonika Davis, Assistant District Attorney.of Port
 Bend County,      Texas,    on behalf of Applicant          and respectfully
 requests this       Court   to Dismiss Without      Prejudice,             the above
 entitled and numbered cause, which was instituted pursuant to
 Chapter 71. of the Texas Family Code.


                                     Respectfully submitted,

                                     Chad Bridges
                                     Fort Bend County
                                     Asst. District Attorney
                                     Attorney for Applicant
                                     SBN:     00790369                           .

                                     ~J:):i)L4u£)
                                     Tonika Davis
                                     Asst. Dist. Atty. Ft. Bend County
       FILED                         Attorney for Applicant
                                     SBN: 24080003

        JAN 2&2015   .l~             301 Jackson Street
  Ar~··ss          A·u.              Richmond, TX 77469
                                     (281) 341-4460
  ClltUIII.tt'l::C. TX




                                                                                        ' . . . . . '>   ···'              •   '   ~ .............   ~-' . . . ·.~~ ...•••.•
                       .   ·.";
               ~tJR+
                                                                                                                                                                   ..... ·.. . ·.
                                                                                                                                                                         -~.,   ·.
                                                                                                                                                                                  .                                          i···     ..
                                                                                                                                                                                                                            :.-."'... , ...
                                                 ..~.:   ·- ·- . ::·..   ;•                                                                               ·.:·                                                                     ·::r'···\ _:
                                                                                                                                                                                                              .
                                                                                                                                                                                                              :       .-·




     ··:..:.
                                                                                     .... ....
                                                                                        _




                                                                               ··~


                                                                                                                     : ·~.

          ~    ..




                                                                                                                                                                                                                                                                  i ;....




     .. ·_,·_._




                                                                                                         .·
                                                                                     ·.::-·.:

                                                                                                 ·-·..




                                                                                                                                  ._, __
                                                                                                                 _,,.._...   .:   ..



                                                                                                                                              ...... ··-·-···-·'
                                                                                                                                           .-._                                                                                     •. , ~ .! .       . .. .,.,.:;, ..      ...._,, :::. .   ,.~   .. ..:. ..
                                               NO. Ill--De.~- 68010
                                                         I             IN 'I'JIE DII'I'BICT C01JRr OP
                                                         I
                                                         f
                                                         I
                                                         I
                                                         I


                                               MOTION TO DISMISS
                       il          .       .                               .
       Olltbistbe t 3         day of   IJ.pNP-                 .20 , 5       1 thDSIIIIeof'Teal.byadllaua(l11be

.bclow.......tA......,·Diltril=tAaamcy. 1411Jiedally...... dleea.ttDDI" Dlltbe8110VellJiedad........_..almjnel
 ~mwbiclltbodefw"'dildllillpchdllltlle.._.of ~ ~ ht ~IJ..                          ,llrdlefbllowiDa lellall(a) to
Wit

      c::J             '111enidlaceiliMafioiettoJift'N1biaCIIe........         . . . daabt; .
      E:::l        .   'Ille....,.,..,_ouayicli4ia..... --= c.iii.Nulabca(liJ-----------
      ~
      c:::::::J
                       Tiae GPJ"';dna wiiMw . . - . E•ol'lli:. .
                       "DDocaebla.._nl&led:C..Mamber ~ 11e,                                                                                                                                                       .e                   \ft-f1~f.tt\\~-, ~1
                                                                                                                                                                              .....
                                                                                                                                                       (

                                                                                                                                                                  Jtieha ID1mar
                                                                                                                                                                  22.01 (&)(1}
                                                                                                                                                                  1.39SI0031




                                                                                                                                                                     --
             vs                                                                                                                                                      15-cCR.,-111111211
                                                                                                                                                                     CCII
                                                                                                                                                                     l'.lllllplllal


IP"I-RS-==D-·n-=I-SMAI.........,==-L--BAI""""*'"""'G=--.........             --o::o==o===-.....,.--.......:="-==--oa=:===_-~f
  D.O.B.:                           64                                                                                              DA         ~NO:        14-011029

  CHARGE:           ASSAOLT CAOSES BODILY INJURY FAMILY                                                                             ARREST !lAD:       NA/SUMMONS


                                                                                                                                                  ~:    November 09                   2014

                                                                                                                                     AGBNC'Z/     AGBNCY    NO:            MEADOWS           PLACE      POLICE
                                                                                                                                     DEPARTMENT      20145075477

  BELADD. CASES: ASSAULT CAUSES BODILY INJURY                                                                                        CC>-DBli':
                VXOLEN'CE


   IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

   Before me, the undersigned Assistant District .. Attorney of Fort Bend
   County, Texas, this day appeared the Un.dersign.ed affiant, who under oath
   says he has good reason to ._believe and does believe that in Fort Bend
   County,  Texas,  msBAD X.SMJKU. BAXG,   hereafter styled. the Defendant
   heretofore   on or   about  N~ · 0.9,       2014,   did then    and  there
   intentionally, knowingly, or recklessly cause bodily injury to Zaid Baig
   by pushing him with Defendant's hand.

   It is further presented that at the time of the offense alleged above zaid
   Baig was a member of the defendant's family or household or in a (i(lting
   relationship with the defendant.
                                                                                                                                                                                              =
                                                                                                                                                                                             ·-
                                                                                                                                                                                             en
                                                                                                                                                                                             ~         _,
                                                                                                                                                                                             -.., -r-·
                                                                                                                                                                                             ;s
                                                                                                                                                                                             w
                                                                                                                                                                                                   m
                                                                                                                                                                                                   .
                                                                                                                                                                                             :
                                                                                                                                                                                             ..
                                                                                                                                                                                             (A)

                                                                                                                                                                                             (11
                                                                                                                                                                                                       0
   AGAINS!r TBE                PEACE         MID ·DJ:GRJ:TY OF. "fBB S'rAB.                                                                                                                  U)•




                                                      .   -~   ...... :   ., .., . ~-   .,..   ·-~~·   ··"'   .:···••• , >-:! . .......   ~·
          '        . - ·~
 ~·:~




                                                                       .                                                                                       )
                                      STATB OF TEXAS                                                                                                           )
                                                                                                                                                               )
                                      v.                                                                                                                       > BEFORE ~43418 DISnUcr
                                                                                                                                                               )                   cot1kr OF FORT BEND CO~
                                      IRSHAD ~BAIG,                                                                                                           )                                                                         TEXAS
                                                                                                                                                       ·~     )
                                                                . Def-'ant, Pro Sc                                                                       ~)                                           •e
                                                                     ':. s                                                                                                                            i
                                                                                                                                                  .-r,         )
                                                                                                                                                               )


                                                                                                                                                                                                                                                                   ·.!Ill>_
                                                                                                                                                                                                                                                                                        ·~
                                                                                                                                                                                                                                                                                         ·;.
                                                                                                  S.WOBNAmDADI                                                                                                                                                                        .~
                                                                                                 ·.:· •.                                                                                                                                                                              ·;.·!\·
                          . ·I. icAusAR JRSHAD BAIG, haebj, ha:ein swe&rJUPCBl oath uadt:l' pe:uaJ:ty ofpeajury accou1iug }-- !.
                         .· /1DJawthat6efbJJowiasdedazationss avwnecds, Sl(llteiiWdsof fad,pamgaBjokldJmS 81e1rue ..
                        .·.. · 8iKi ~being based upon my own pemaud koowledge aod.apc:rience. ·
                                        ...
                              '1) lwas born                                August•
                                                        tm aDd prC!ICidly :remde at 11706 Nobility Drive in~ Texas.';...
                               T/477 aDd my 1f!1cphnne mmberis 281-658-2640. Oa.Ol' about'Nowmber 09, 2014 at &bow            ·
                          . ;;'iesidmee my busbalwJJ:mhad.Jsmail ~ aod I had a mism..Jo•••...tmc; cfisa&recme:ut lf'881ting ·
                   . ·.-.., in &serious acaoum ccmcanina our finanr.JaJ position                                                                                                                                                                      .                       ·

                     · :.. 2).. ·Aldlougb. at die sugesticm aDd ~·.-e ofmy fi.iead: I was 1Bkm to a Di:at,by poJlce Sbdion .
                             whtft J. sigDed some fiJrm of Complaint 9inst my Jmsban:d, I~ too :oea:vous to read the
                       · ~·· 0Rnp•iol so I maely siped at & pJace I was 1Dld 10 sip by policeman

                       . . l)         Days Jater. on or about November~ 2014, I was qnestioned by c.P.S.::w.f irdic•ned tbat~
                              · c:h,iJdral c:ouJd be~ away from me by 1he S1Bte ofTexas ifl mtbsed to sip papcm mr ~-
                              ..·:"PioCective Otdm:." I.Joobd at the papas aod sipecl than for fear oflosiDg my cbi1dn'liL. I .
                                     .w.- rea41hose                              pap(D either.                                                              .                                                                                      . ..r:i.                   .   .

                                                                             .    ,/

                                   .4) .My dlildleD                              a
                                                        my 1ifC aod if1hey wae 1akal away from me, I could~ 1M. I believe Mr.
                                   ·.Emico Fernando was G:Je of'the officers who 1aibd to me. 1'he S181e c:mplo;ees who 1aJbd wi1h
                                    me.'WaeverJ Dice but'Wbal it~ the S.1BkiDgmy cbikkeD, I heml&Dd ~
                                  . very c1eady aDd 1herc was nobody dJ8t could qoit:t 1hat tra•MW''*NJS fear in~ heart.


                                  ·..,._d
                                      S) I~ sufti::&d.aay actual offeasive. }imvocative or painfbl pJJ:,sical il:jmies fi:om my
                                          llshad Jslil8il Baig at any time dmiDg the~ dales. p1aces incideat as a basis 10r
                         .· ·... Stale ~.arising out ofFort BeDel County, Texas.


                                                                                                                                             1




·. ·:· ...,   •.   . .··'.' . ' ..· ~ ·-· ,__ . -- ·"   .   - ." .                                    • •   ...,   . • • • . . _, •. _... , ...    -     - 1 .. ___ .   ·'··   ._, ., • •••• ;, --~       • -.-. /':",. -~--.   '.. :   ~- -· •.. :.·- ..   I·I                                                        ..
      ~      .---·
          -· ··.     ...
                     ~




                           Further .Affi.aDt sayeth not.




                           Sworn To and Subscribed
                           Before me on 1his ~day
                           ·ofF~        2015 A.D.


                                                                Date:·o~l \b \2-0\ ~ ·
                   ·.~':.




                                                           2




                                                                                         :· ..·   . ,..,. .. ..: ... -····· ·....... .
                                                                                                         :   ;
·!._s::..,
- . - ·:J.---~". .                                                                                                 ...
                                                                                                              !.




                                                                                                                                      )
                                                                                                                                      )
                                                                                                                                      )
                                                                                                                                      )           BEFOJm.THE 434m DISTRICT
                                                                                                                                      )           COUIUOFFORTBENDCo~
                                                                                                                                      )              ·, TEXAS    .   .
                                                                                                                             -~
                                                                                                                             )                      ...   ·.


                                                          ·,   ..
                                                      Qefeadmt. ProSe                                                       -)                       . ..                                                   .   .   .
                                                                                                                         -~· )
                                                                                                                                      _)
                                       .   '
                                                                                                                                                                                     .,._                                -)··
              .       ,.  ....             .                                                                                                                                                                            .... ~    .
                  .    . '.•   J   •
                                                                                                     swOBNAfliP•vn                                                                                                           ..
        .. .. . ;_ . '.                                                      . . -.. -t .        ·_:·...
                                                                                                     •
                                                                                                                                             ,·                        .                    .                   . .       ,j


      . . -:::I,·~ lRSHAD BAIG, haeby, ~upmOidh ubderpeaaltyofpajury ~tD~-1blit. · -.·
          · :·_-_::,tbQ-~dedanidons,avaowds,stataa!C?•'sc(&ct,paragraphs 111Jro.6am1rueml4conect                                                                                                                             :
      .· · ·..·. -~~ upalllDJOWDpal"lll ~&Ddexpa:ieace..
           .... :                    . .            . .           .. .

          .. ·, _'·:l) I_Wiis bam~·1999 aad~esL:atly ~~ 11706Nobiliiy Jlriveia~
         .·. :.·~T--·77417
          ~
                           aud my~ 1JP!Dber 281--658-2640. 0B: or ilboutNovemhcr09, 2014 ·-
                _..J.eSidenc:e my11Bf11Dtl I:rihad_&lb&!:t aad                h. about · ·
                                                                                        ~
                                                                                                         IS
                                                                                                                                           'J'anpr~wae.....                                                         ·. · : .'
    _. · · ~·.: ....;~.1~ IwaspcDJtwidliban•1bc1imeaadli"JJf"hedoveraail~.a.f :- ·. ·. ·
  . · . · · _--.~· ~-ja, •i•••q,t1o voice my own-opiuionon1be subjects ~Wale m....-.....Mf...... ·                                                                                                                             :. ·
    · · · - ......_... iba Wor                                                      piwlmamM&                                                                      ·             .                                       .
   . ,.· ..·;-'~.m.a                                               '"         . -       .                                                                      .                       - .... _.            '.·:,·-·
   . , · . . :2l· )q JIMIIfher :g.,... SPbeeqlw*'ty aabd a friald 1D 1ab her to 1he Polk:e ~lmtiut-ieamae
       . • was.sliD very 8Df1'1 at my_falhl:r.·. Sewiral daJs later I was~ by Cbild Protective
          .. .             ~
                               -A~woaba..
                                                               .
                                                                                            .

          . . : 3)) aever'ciidaad still do DOtn:pnl1he•llgUilwdive langpaae ~dons ~my ~:*·or_.·.
              · mj~·Kausar ei:lha-povccative oro&imive·1D ~1Qwad~pascmal beiD& ~ . _.
                  . :_·~~~2014.                                                                                                                                                                        . ..
                                                                                                                                                                                                                . .

                      4) . I~ wit•M md any actual bodily~ ofmyJIIOdla- TC~ or my cnmpeacm~dJe ..
                  ·: ~-09,2014mawatent1M~mmy~K~aad~lrsbado¥rzfinauQati8ies.
                    _Neiibriw&S
                    . •. .   .
                                IimOived in or aw~i~e ofmy~ such. aqpaneiits cludDg the,_. of2014~ · · · ..
                  .            :       . .            .
     . .·._: ..:·:5):              Oa'!'f.,_NOft.lllbez20,2014bothmyJDOti.rKansaraod~ ~~~ ::
        ·. : ·:··J;,y·c.P~~ENRICO FERNANDO ~which tii:Bmy slatHaods."wiDpit'oo.-.·_- -... · ..
             . .-~ .Ai 1hat1ime 1 speci&a1ly decJmed "1: am DOt scai'ed or 8fiaid ofmy~ Iailar.a.- · ' ·
          . ·.. . ... ·. -~                ··~.   .       .        .. . . .         .           •.         .                      .                                        . .                  .\ •. . .   • ·.
. .         ~.




                      "1 acted to imerveoe" (idem sonan) (para. 1 supra.) with my father Irsbad ~during the time 'Of •
                      argmDent tbe Stare's erroneous prosecution of my father is pteSeutiy based upm. . .       . .

                   . 6) Based upon my own personal experi~ in this subject matter under Cause No. 14-pcR~
                     ()68010, I can see no rational cause for my father Irsbad to be put in jail or tbe tum~ pain · ·
                 , ·cause4 in my family during separation because of a "protccti~ Older" subsequcmly dismiSsed. by
                  ·. Judge ~d R.                  . •· I suffeted DO personal injury or o1fense at 1he hand of my fidher
                 · lrsbad Baig at any time~ to State ofTexas Cause Number 14-0CR-068010.


                 . .Further Affiant sayeth not.
                 ..     I                   .




                                                                         ZAIDBAIG

        · : ··.sWorn To aod Subscn"bed
           .·..Before me on thiS {&/Ia day
                 · ofFetiruary, 2015.AJ>.




      ...




                                                                     2
                                          •   No.14-DCR..eA810



                             .                                 )
     · · STATE OF TEXAS                                        )
                                                               )
      ..v.                                                     )              BEFQRB mE 434'01 DISTRICT
                 .   .   \       .                             )              ~OFFORI'BEND~
     . .IRSHAD ISMAil;BAIQ
     .•         .         ,-                                  -)                                                                 TEXAS
                                                              •)                             "·
                                                              -)
                                                        J.i    )

                                                              ..)

                                                                                                                                                                    ....
                                              SWORNAD'JDAVIT
 ·. · J:'~~BAIG,Iaebyr~swe&rvponoaih ~paiahy ofpajury accordiDg .'[
 .' w.tinlf.dad'6ie;1bllowDw clor;lealioas, an:piMjdS; slldo••ds offact, paragmpbs 1 thm 6 are true
   . . alalConect beiDg based upaD my own peaoaaJ kDow1edge aod axperieDce

· · 1).>'-{• tbe Daaecl ~in Causc,"No. 14--:pcR.-068010 arising out ofFoit ileud·Coum:y,
 .        -~::-.                      .             .
           .•.
                                                                                                                                                                .

             :

          .2)·' ·1 ~.~po-se in my own defeDse in said (pa:a. 1 Cause Nnmbel;) being fbDy aw&Ee ·
      .•-..po91P"bli1'Jiid8Ds. ..,.sofsaducpc&adaliDD, as wdl·as be:iog awmeofmy Stale of
     .. ~·aDd United s.a.s (fiedera)} rlibls 1D detead mySelfpasooally.                                                                                .

 . . . ·]):·I~ a SOUDd, secum Wbased ~ JJCamnrd SIDdy of appJirable Jaw1hat.J have also
    . :' filed....a.oiis Olhrrpm-sie pin rtmgs,...,. aDd ICievaad: to 1be ~ofan substatdive
     .· ~ ~-oflawissUes, qur:sdoDs arising out ofthe. proceedinp in Qmse ~judice.

· . ': :·4) ::; .I~ a..-ad. &ec;1lie Wbased upon aKBsonecl study of appJirable case law autholey,
       . ~ . . . . . . fedrnl,.1bat tbeae is ~DO subsfa..tiYe mdeace or only a sciublla of evideDce
         eciafinitbat ciill~ suppm;t1be SUB ofTexas felony chalgesl am on trial·for in Cause
         sUbjudice.                                         .

          S) · ·lfutmaJlY cJecl1n; avec aad popose that 8J1'f :&ulhet ~ ofFort Bead CoUDty Q1use
          ~ 14-IX!R:-068010 based upoa prwc::ad:y DOil-CZisdDg evideDce would be an abuse of
          ·T~·Iiuqayer fbads. BowCver; I do~ have jpcfla;u ity 1D tanedy.

 · .. 6) •. I tbdher~~ ataai}time incidemtto 1htSubstacdjve ~in Fort Bend County
    .·Oiase Numhe:a-14-DCll-068010, I~ DOt recall~ 'Vabally or physicaJly abusing or i:ojurlDg
     .any fneiudi« ofmy family aod spedficaUy Dot my sanZAID nor my wife KAUSAR.
             :               .

                                                        1




                                                                    -   •• • ••••   .,.,_., ..   -   " · · · - • • • • • •·- ••---.~~-·   ··.·-~---'   ·-~--.        •     ••   • ••                 ·FUI1br:r AffiaDt sayeth ~.
                                                                                                                                                                              ·,.~y
                                                                                                                                                                               ,/
             •;'.'
                                                                                                                                                               IRSHAD ISMAIL BAIG




                                                                                                                                                               Date:



                                                                          .- - - -.;... . -.r.:· .~- . . .

                                                                AlliN MMEERlA
                                                          lly CommiSSion ExPir8S
                                                               June 1; 2018




                       ··. ' ..




         ..
         ,      -~::




             .. ·..




                                                                                                                                                           2




•'· ···~'·•··   •"•'-.~   ~ , ......... ·~ ••.   '   .~   ···• . ••~.·••• ·~·:.•----·   t·   ··""···•···.   ~- •••. ,.·, ·~,.-...·r..   :,·   ~   .• ,.~         ;l,.,   :.
~--
      a,.
      ·-.
            ..   ~

                     ·T.'.
                             •
                                                                                                                                        .1""1'"k~a\J,. Ar\ '
                                                                                                                                                                              coP:S                                           ~
                                                                                                                                        ORIGINAL filed on "" 'y\:;
                                  (


                                                                       No. 15-CCR-180026
                                                                                                                                        in the              fr\)ta1.
                                                                                                                                                             records.
                                                                                                                                             Copies NO · compared.
                                                                   County Court at Law No. 3
                                                                    Fort Bend County, Teus
                                                                                                                                         ':RA RIL:f, County Clerk

                                 STATE OF TEXAS

                                 V.

                                 IRSHAD ISMAIL BAIG,

                                           Defendant, Pro Se




                                                              AllFJJ)AVIT OF NffiJ.E PROSEOm

                                 I, UID IRBSAP BAIG. hereby and herein swear upon oath, under the penalty of perjury
                                 accordiilg to law that the following declarBtions, averments, stateDients of fact paragraphs l tbru
                                 5 are 1n1e, conect being based upon my personal knowiedge and experience. ·

                                 1) I was bomDece.mberiB 1999 in the United Statesandamaniltural citizen thereot: I
                                    ~Y ~de at 11706 Nobility Drive in Stafford, Texas 71477 and my present telephone
                                    number is 281-658-2640.

                                 2) I ·am the alleged Complainant in the above styled, numbered Cause of action due to erroneous
                                    state action(s) of Fort Bend CoUDty Offici8Js. At no time whatsoever did I ever~ request,
                                    seek ·or deSire to file any type of legal action against my natural father Irshad Ismail Baig
                                    during the year 2014 and to date.

                                 3) I was present, on the scenewi1Dess to all confrontation episodes over financial issues
                                    between my Mother Kausar Baig and ~ather Irsbad Baig during November2014 and at no
                                    time was there any actual, physi'* or emotional iDjmy suffered by my own person as a result
                                    oflrshad Ismail Baig's actions or omission of action.                               ·

                                 4) On or about November 20, 2014 both my mother Kausar and myself were questioned by
                                     S1ate C.P.S. officer Enrico Fernando duriDg which time my stateinents were tape recorded. At
                                     those 1imes I specifically declared "I am not scared or afraid of my fatber Jrsbad."
                                  -
                                 5) Based upon my own personal experience in the subject matter under C8use No.180026 I
                                      cannot see any rational cause for my father lrsbad to be .prosecuted for something he simply
                                     did not do. FurthermOre, it is repulsive to my mind to wimess a State Agency twist filets
                                     around to make appearances that simply do not exist, such as the charged Information saying
                                   · "did then and 1he.te intentionally, knowingly, or recklessly guse bodily inlm tO Zaid Baic




                                                                                      .·.,.•,..,,,t·· ···-·.•~... _ ...•. :-..;:1:"'·'-"... ·~··   -.·:''   ..... -...,,.,,, •• , ,   ··.·:~ •• :~··'""·:.····~; ...·,   :,   .. ·.·~.-.:. ·'   , •••·-:··: ..   ·.: •. ·.:.'.·.:....~
.. ... .



           by pushing him with defendants hand." I hereby specifically declare nobody, including hsbad
           Ismail Baig. ever~ me any bodily injmy as fraudulently expressed·and charged by State
      · officials in Cause No. 180026 supra.         ·

    Sworn to and Subscn~
    Before me on this l~y                                               ~·~                  .
    of Apri12015                                                        ·       ZAIDBAIG



                                                                Date:




                    AMIN M.MEERZA
                 My Commission Expires
                     June 1; 2016
         ' '




                                                         No. 14-CCR-177950
                                                      Coaaty Court at Law No. 3
                                                       Fort Bead County, Taas ·


                                                                                                                     )
STATE OF TEXAS                                                                                                       )       IN 1HE COUNTY COURT AT LAW
                                                                                                                     )              N0.3
v.                                                                                                                   )
                                                                                                                     )              FOR
IRSHAD ISMAIL BAIG,                                                                                                  )
                                                                                                                     )
          .Defendant. Pro Se                                                                                         )       FORT BEND COUNTY, TEXAS
                                                                                                                     )
                                                                                                                     )




                                    AF'J'IDAVIT OJi' NOLLE PROSEQUI

I, KAUSAR IRSHAD BAIG. do solemnly swear, aver, declare upon oath, under penalty of
peajury, apcOrding to Jaw that the .following two par&&nlphs are true and correct based upon my
own perscmal knowledge and experience.

1) Tbe only reason I ever signed any type paper work or documeDt related to Fort Bend County,
Texas Misdemeanor Cause Number 14-CCR-177950 was because I was placed in serious fear of
losing parental custody over my children due to open threat by State of Texas employees
intervi~ and questioniDg me about a fiunily incident.

2) I do not intend to prosecUte, neither will I participate in any future comt or State sponsored
activity related .to Fort Bend County, Texas Cause Number 14-CCR-177950.

Further Affiant sayeth not.



                                                      RECEIVED
                                                                                                                                   KA         IRSHAD BAIG
                                                                      APR 20 2015                                                  11706 Nobility Drive
                                                                                                                                   Stafford, TX 77477
                                                DISTRJCT ATTDRNEY'S OFFICE                                                          Phone: +1 281 6582640
                                        I   •   ·,I       I                                                              .          COPY
                              .
                               •'
                                    I
                                                 'I                                                                      ORIGINAL filed on ~ - ao -         J5
                              .:.- .;J··                                                                                 in the ro (a a records•.
                                                                                                                          ·Copies NOT compared'! .
                                                                                                                         LAURA R~R~ COunty Clerk
                                                                                                                             By.                    . .
                                                      ~       -   •   ••   . ...   .   ••.   ~-   ...   ,-,'1.), • • •
n-...        J... \\.1
        ,_   '

                                                                                                    15-CCR-180026
                                                                                                    MOTI
                                                                                                    Motion (No Fee)
                                                                                                    3680737

                                                              No. 15-CCR-180026
                                                           County Court at Law No. 3                Ill               Ill
                                                            Fort Bend County, Texas


                                                                               )
                                                                               )     BEFORE THE COUNTY
                                                                               )     COURT AT LAW NO. 3
                                                                               )
                                                                               )          FOR
                                                                               )
                                                                               )
                                                                               )   FORT BEND COUNTY, TEXAS
                                                                               )
                                                                               )




                         setting forth the Court reasons for not grant

                         Corpus relief prior to actual jury trial on subject

                         CAUSE:

                            1) On or about May 13,2015 Defendant filed his p

                                 Corpus Art. 11.04, 11.09 Tex. Code Crim. Proc. (20 10)

                            2)



                                 disposition before the Court instanter.

                            3) On or about June 30,2015, some 45 plus days beyond filing date ofsu ·

                                 habeas corpus Application, the Court consolidated this Cause number with pre-
                                                                     Page 1 of2
...


                existing cause number 14-CCR-177950 and summarily scheduled jury trial of both

                              21 5\2015. Cause number 14-CCR-177950 also has an unanswered Art.

                     habeas corpus filed on or aboutApril23, 2015.

      p



                                       leadings summarily continuing to jury trial then Defendant's

                                        n I rights of meaningful access to courts; access to the Great

                                         e injury, compelling Defendant to develop and file



      PREMISES CONSIDERE

           5)                                                         address and dispose of

                                                                        . 1.04; 11.09) before July 21,



                States requires. So Moved, Prayed.



                                                                                 SM~~IG, pro-se

                                                                                 :    ~L-/      ,2015

           MOTION GRANTED/DENIED:
                                                                                                         lt'~... -..-j

                                                                                                              ~    r


          . Presiding Judge

           Fort Bend County, Texas

           Date: _ _ _ _ _ ,2015



                                                 Page 2 of2
                                    No. 15- CCR-180026
                                 County Court At Law No.3
                                  Fort Bend County, Texas


                                                    )
STATE OF TEXAS                                      )   COUNTY COURT AT LAW
                                                  . )

v.                                                  )
                                                    )           No.3
IRSHAD ISMAIL BAIG,                                 )
                                                    )
         Defendant, Pro Se                          )   FORT BEND COUNTY, TEXAS
                                                    )
                                                    )


                               CERTIFICATE OF SERVICE

       I, IRSHAD ISMAIL BAIG, hereby certify I have delivered a true, correct copy of

foregoing, attached Motion:

       (1) Defendant's ProSe Motion to Withdraw Subject Matter Habeas Corpus Jurisdiction

          and Proceed Original Action in Texas Court of Criminal Appeals in Austin, Texas

To:

       a) Fort Bend County Clerk Office

       b) Fort Bend County District Attorney Office

       c) Fort Bend County Attorney Office




                                                   IRSHAD ISMAIL BAIG




                                              1
                                     No.lS-CCR-1180026
                                   County Court at Law No. 3
                                    Fort Bend County, Texas


                                                      )
STATE OF TEXAS                                        )       BEFORE THE COUNTY
                                                      )       COURTATLAWNO. 3
v.                                                    )
                                                      )               FOR
IRSHAD ISMAIL BAIG,                                   )
                                                      )
            Defendant, ProSe                          )   FORT BEND COUNTY, TEXAS
                                                      )
                                                      )


  DEFENDANT PROSE MOTION TO WITHDRAW SUBJECT MATTER HABEAS
 CORPUS JlJRISDICTION AND PROCEED ORIGINAL ACTION IN TEXAS COURT
                 OFCRIMINALAPPEALS,AUSTIN, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:

          Comes now IRSHAD ISMAil.., BAIG, pro-se Defendant in Cause sub judice and

hereby, herein NOlliiES the Court of Defendant's intent to withdraw all subject matter

Habeas Corpus jurisdiction in above styled, numbered cause of action; thereafter, to file said

subject matter Habeas Corpus as Original action in Texas Court of Criminal Appeals sua

sponte.

CAUSE:

     1) This habeas corpus action is a pre-trial action of which Defendant enjoys Texas and

          Federal RlGHf/ENTI1LEMENT to have the Court(s) rule, decide, and address the

          merits thereof.

     2) The instant Court has been sitting 6n top of Defendant's pro-se pre-trial habeas corpus

          pleadings over 115 days with      said habeas corpus APPLICATION to the Texas Court of Criminal Appeals as

      required by law.

   3) The instant Court, to exacerbate the Defendant's Constitutional Right injury has also

      scheduled this Cause of action for jury trial on at least two prior occasions and then

      reset the Cause for trial on future dates.

   4) It strongly appears to be a formidable abuse of discretion on the Court's behalf toward

      Defendant, therefore Defendant withdraws said habeas pleadings in favor of

       proceeding Original action jurisdiction in Texas Court of Criminal Appeals.

   It is so urged, moved, and decreed by Defendant this lOth day of September 2015.




                                                                       IRSHAD ISMAIL BAIG

                                                                         11706 Nobility Drive

                                                                           Stafford, TX 77477

Sworn and Subscribed
before me   thi~D. day
ofS~

                                               KAVITA BHATT
Notary Public for                                 Notary Public
                                               STATE OF TEXAS
Fort Bend County, Texas                      My eomm. Exp. _11-13-18




                                          Pagel of2